DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comment re Proposed Examiner’s Amendment
It is noted that, on July 21, 2022, Examiner faxed a proposed Examiner’s Amendment to Applicant’s representative to place the case in condition for allowance, which proposed Examiner’s Amendment has been made of record in an Interview Summary attached to this Office Action.  No agreement could be reached at the present time.  That said, attention is directed to that proposed Examiner's Amendment for details and suggestions as to how to overcome any issues outlined in this Office Action.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the alternative encompassed by the language of claim 1 (and thus 2-5) in which the second output shaft is used to move the horizontal movement frame horizontally and the first output shaft is used to move the carry-in/out arm in back and forth directions (noting that in the only shown embodiment, the first output shaft 25 is used to move the horizontal movement frame 13 “horizontally”, and the second output shaft 26 is used to move the carry-in/out arm 12 in “back and forth direction”, rather than the other way around); and
the alternative in claim 2 in which the first rotating gear is “engaged with a rack fixed to the base frame”.
No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are as follows: 
“means for fixing the first output shaft” in claim 4 (noting that the claim recites that the means for fixing the first output shaft “is formed by a piston horizontally movably supported to a cylinder fixed to the horizontal movement frame and a piston hole provided in a block fixed to the base frame into which a distal end portion of the piston is fitted”, which is sufficient structure to perform the function of fixing the first output shaft);
“means for fixing the second output shaft” in claim 5 (noting that the claim recites that the means for fixing the second output shaft “is formed by a piston movably supported in up and down direction to a cylinder fixed to a casing for supporting a planetary reduction gear and a piston inlet hole provided in the second rotating gear into which a distal end portion of the piston is fitted”, which is sufficient structure to perform the function of fixing the second output shaft).  
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Claim 1 is objected to because of the following informalities:  
in claim 1, line 1, it appears that –a-- should be inserted prior to “machine tool”;
in claim 1, lines 4-5, it appears that “in back and forth direction” is missing some verbiage, and should be –in back and forth directions—(noting that plural directions, i.e., back and forth, appear to be being recited);
in claim 1, last line, it appears that the quotation marks after the period should be deleted; and  
in claim 2, line 4, it appears that –is—should be inserted between “and” and “engaged”.  
Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Throughout the claims, it is unclear as set forth in the claims whether the “/” is intended to mean “and”, “or”, or “and/or”.  For example, see the limitation “carry-in/out” in claim 1, lines 3, 7, 8-9, 10, 17; claim 3, lines 6-7 and 9.  For example, see also the limitation “in/out” in claim 1, line 5.  For example, see the limitation “to/from” in claim 1, line 5.  
	In claim 1, line 4, the limitation “the pallet” lacks sufficient antecedent basis in the claim, noting that plural “pallets” were previously mentioned in claim 1, line 2, rendering it unclear which specific pallet is intended to be referenced via the limitation “the pallet” in line 4.  (It is noted that this limitation is also present in claim 1, line 5.)
	In claim 1, beginning on line 12, the claim recites “wherein the drive unit includes a planetary reduction gear having a first output shaft and a second output shaft in which, by fixing one of the first and second output shaft, the other functions as the output shaft for driving”.  However, firstly, it is unclear as set forth in this limitation to what “which” is intended to refer, i.e., the drive unit, the planetary reduction gear, the first output shaft, and/or the second output shaft.  Additionally, the limitation “the other” lacks clear antecedent basis in the claim.  Furthermore, the limitation “the output shaft for driving” lacks sufficient clear antecedent basis in the claim.  
	In claim 1, line 15, the limitation “each of the first and second output shafts has axis in up and down direction” appears to be missing some verbiage, such that it is unclear how many axes are being recited.  It is also how unclear in this limitation how many directions are intended, noting that “up and down” does not appear to agree in number with “direction”.  Furthermore, noting that output shafts are three-dimensional bodies that have an infinite number of axes passing therethrough, it is unclear whether this limitation is intended to reference some specific up and down axis or not.
	In claim 1, last two lines, it is unclear as claimed whether “in back and forth direction” is intended to be the same as, or different from, the previously recited “back and forth direction”.  
	In claim 2, line 4, in the limitation “engaged with a fixed gear or a rack fixed to a base frame”, it is unclear as set forth in the claim whether “fixed to a base frame” is only intended to go with “rack”, or whether “fixed to a base frame” is also intended to go with “fixed gear”.  
In claim 3, lines 2-3, the recitation of a “second rotating gear” and a “third rotating gear” when no “first rotating gear” has yet been recited in this claim renders it unclear how many gears are intended to be required to meet the claim, i.e., just the second and third recited gears (i.e., two gears), or the explicitly recited second and third gears as well as an implied first gear (i.e., three gears).  
In claim 3, line 2, the claim recites “a second output shaft”.  However, noting that a “second output shaft” was already previously recited in claim 1 (from which claim 3 depends), it is unclear as set forth in claim 3 whether “a second output shaft” is intended to be the same as, or different from, the “second output shaft” previously set forth in claim 1.  If, as it appears from the specification, claim 3 is intended to reference the same “second output shaft” referenced in claim 1, Examiner suggests changing “a second output shaft” to –the second output shaft—or     –said second output shaft—for clarity.
In claim 3, lines 2-3, the claim recites “a planetary reduction gear”.  However, noting that a “planetary reduction gear” was already previously recited in claim 1 (from which claim 3 depends), it is unclear as set forth in claim 3 whether “a planetary reduction gear” is intended to be the same as, or different from, the “planetary reduction gear” previously set forth in claim 1.  If, as it appears from the specification, claim 3 is intended to reference the same “planetary reduction gear” referenced in claim 1, Examiner suggests changing “a planetary reduction gear” to –the planetary reduction gear —or     –said planetary reduction gear —for clarity.
In claim 3, line 3, it is unclear as set forth in the claim what is being set forth as “fixed to a spline shaft”.
In claim 3, lines 3-4, “having an axes in up and down direction” is unclear, noting, for example, that the singular “an” is not in agreement with the plural “axes”, rendering it unclear how many axis/axes are intended to be recited.  Furthermore, it appears that the singular “direction” is not in agreement with the number of directions recited.  Additionally, noting that a spline shaft is a three dimensional object having an infinite number of axes passing therethrough, it is unclear whether the claim intends to require some particular axis/axes or not.
In claim 3, line 6, it appears that “in back and forth direction” is missing some verbiage, noting that the plural “back and forth” does not appear to be in agreement with the singular “direction”, and furthermore, it is unclear as set forth in the claim whether such is intended to reference the same, or different, “back and forth direction” previously recited in claim 1.  The same situation exists in the last line of claim 3 re the limitation “in back and forth direction”.  
Claim 4 recites “wherein a means for fixing the first output shaft is formed by a piston horizontally movably supported to a cylinder fixed to the horizontal movement frame and a piston inlet hole provided in a blocked fixed to the base frame into which a distal end portion of the piston is fitted”.  However, firstly, it is unclear what is meant by the piston being horizontally supported “to” a cylinder.  Additionally, it is unclear as claimed with what “and a piston inlet hole…” is intended to go, e.g., “a means for fixing the first output shaft is formed by…”; vs. “a piston horizontally movably supported to…”.  
In claim 4, line 4, the limitation “the base frame” lacks sufficient antecedent basis in the claim.  
In claim 4, last two lines, it is unclear as set forth in the claim as to what “which” is intended to refer in the limitation “into which a distal end portion of the piston is fitted”, e.g., the base frame, the block, or the piston inlet hole.  
Claim 5 recites “wherein a means for fixing the second output shaft is formed by a piston movably supported in up and down direction to a cylinder fixed to a casing for supporting a planetary reduction gear and a piston inlet hole provided in the second rotating gear into which a distal end portion of the piston is fitted”.  However, firstly, it is unclear what is meant by the piston being supported “to” a cylinder.  Additionally, it is unclear as claimed what is being set forth as “for supporting a planetary reduction gear”, i.e., the casing, the cylinder, the means for fixing the second output shaft, etc.  
In claim 5, it is unclear as claimed via the use of the indefinite article “a” whether “a planetary reduction gear” is intended to be the same planetary reduction gear previously recited in claim 1, or whether “a planetary reduction gear” is instead intended to be additional to the planetary reduction gear as recited in claim 1.  If, as it appears from the specification, the planetary reduction gear of claim 5 is intended to reference the same planetary reduction gear set forth in claim 1, Examiner suggest changing “a planetary reduction gear” to –the planetary reduction gear—or –said planetary reduction gear—for clarity.  
In claim 5, line 4, it is unclear as set forth in the claim with what “and a piston inlet hole…” is intended to go, e.g., “a means for fixing the second output shaft is formed by…a piston inlet hole”, or “for supporting…a piston inlet hole”, etc.  
In claim 5, lines 4-5, the limitation “the second rotating gear” lacks sufficient antecedent basis in the claim.  
In claim 5, last line, it is unclear as set forth in the claim to what “which” is intended to refer in the limitation “into which a distal end portion of the piston is fitted”, e.g., the second rotating gear, the piston inlet hole, etc.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, last seven lines, the claim recites “wherein the drive unit includes a planetary reduction gear having a first output shaft and a second output shaft in which, by fixing one of the first and second output shafts, the other functions as the output shaft for driving, each of the first and second output shafts has axis in up and down direction, and one of the first and second output shafts is used to move the horizontal movement frame horizontally and the other is used to move the carry-in/out arm in back and forth direction”.  That said, it is noted that the claim encompasses both:  (i) the first output shaft is used to move the horizontal movement frame horizontally, and the second output shaft is used to move the carry-in/out arm “in back and forth direction”, and (ii) the second output shaft is used to move the horizontal movement frame horizontally, and the first output shaft is used to move the carry-in/out arm “in back and forth direction”.  
As disclosed, the first output shaft is 25, and the second output shaft is 26.  As disclosed as shown, the first output shaft 25 is used to move the horizontal movement frame 13 “horizontally” (see paragraphs 0042-0043), and the second output shaft 26 is used to move the carry-in/out arm 12 “in back and forth direction” (see paragraphs 0044-0045).  See also paragraph 0049.  See also Figure 3.  
That being said, it does not appear that the specification teaches, in a manner so as to demonstrate possession thereof, alternative (ii), i.e., the arrangement in which the second output shaft 26 is used to move the horizontal movement frame 13 horizontally, and the first output shaft 25 is used to move the carry-in/out arm 12 “in back and forth direction”.  It is unclear how such would be configured, and how such would operate.  
It is further noted that dependent claim 2 further limits the first output shaft (25) to having first rotating gear (32) fixed thereon , which gear is set forth as being “configured to move integrally with the horizontal movement frame” (13) and “engaged with a fixed gear” (19) “or rack” (not shown, but is described in paragraph 0049) fixed to a base frame 17, and when the first rotating gear 32 rotates, the first rotating gear and the horizontal movement frame 13 move horizontally integrally.  That being said, further note that the specification does not describe (re alternative ii of claim 1), in a manner so as to demonstrate possession thereof, that the specific first output shaft 25 having the limitations of claim 2 is configured to “move the carry-in/out arm in back and forth direction” as set forth in alternative (ii) of claim 1.
Similarly, it is further noted that dependent claim 3 further limits the second output shaft (26) to being “engaged with a third rotating gear fixed to a spline shaft” (45) “having an axes in up and down direction”, wherein “a pinion gear” 48 “is integrally disposed at the outer circumference of a spline nut” (47) “fitted to the spline shaft” 45, and “a rack” 43 “engaged to the pinion gear” 48 “and extending in back and forth direction is fixed to the carry-in/out arm” 12, and “when the second rotating gear” 44 “rotates, the third rotating gear” (46), “the spline shaft” (45), “the spline nut” (47), “and the pinion gear” (48) “rotate integrally, so that the rack” (43) “and the carry-in/out arm” 12 “move in back and forth direction integrally”.  See Figure 3 and paragraphs 0034-0037 and 0044-0047, for example.  That being said, further note that the specification does not describe (re alternative ii of claim 1), in a manner so as to demonstrate possession thereof, that the specific second output shaft 26 having the limitations of claim 3 is configured to “move the horizontal movement frame” (such as 13) “horizontally”, as set forth in alternative (ii) of claim 1.
Similarly, it is noted that dependent claim 4 further limits the first output shaft (25) to being fixable via a “means” 24 “for fixing the first output shaft” (25) that is “formed by a piston” 55 that is “horizontally movably supported to a cylinder” 54 “fixed to the horizontal movement frame” 13 “and a piston inlet hole” 56a “provided in a block” 56 “fixed to the base frame” 17 “into which a distal end portion of the piston is fitted”.  See Figure 3 and paragraphs 0029, 0039, 0042-0047.  That being said, further note that the specification does not describe (re alternative ii of claim 1), in a manner so as to demonstrate possession thereof, that the specific first output shaft 25 having the limitations of claim 4 (re the particular fixing means recited in claim 4) is configured to “move the carry-in/out arm in back and forth direction” as set forth in alternative (ii) of claim 1.
Similarly, it is noted that dependent claim 5 further limits the second output shaft (26) to being fixable via means 23 for fixing, which means is “formed by a piston” (52) “movably supported in up and down direction to a cylinder” (51) “fixed to a casing” (27) “for supporting a planetary reduction gear” (20) “and a piston inlet hole” (53) “provided in the second rotating gear into which a distal end portion of the piston” (52) “is fitted”. See Figure 3 and paragraphs 0029, 0038, and 0042-0047, for example.  That being said, further note that the specification does not describe (re alternative ii of claim 1), in a manner so as to demonstrate possession thereof, that the specific second output shaft 26 having the limitations of claim 5 is configured to “move the horizontal movement frame” (such as 13) “horizontally”, as set forth in alternative (ii) of claim 1.
Comment Regarding Non-Indication of Allowable Subject Matter
A thorough search has been conducted re the elected invention/claims.  That being said, though no art rejections are considered to presently apply to claims 1-5, no indication regarding the allowability of the subject matter of claims 1-5 with respect to the prior art is being made at this time due to the rejection(s) thereof based on 35 USC 112(a), set forth above, particularly given that is unclear what changes to the claims might be necessary to overcome the above-described issues with respect to 35 USC 112(a).
That being said, for an indication of claim language that would put the claims in condition for allowance, attention is directed to the proposed Examiner’s Amendment attached to the Interview Summary that is being mailed with this Office Actions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
July 28, 2022